EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated June 10, 2014, with respect to the financial statements and supplemental schedule included in the Annual Report of Credit Acceptance Corporation 401(k) Plan and Trust on Form 11-K for the year ended December 31, 2013.We hereby consent to the incorporation by reference of said report in the Registration Statement of Credit Acceptance Corporation and subsidiaries on Form S-8 (File No. 333-111831). /s/ GRANT THORNTON LLP Southfield, Michigan June 10, 2014
